Title: Rufus King to John Adams, 2 May 1786
From: King, Rufus
To: Adams, John


          
            
              Dear Sir
            
            

              New york

               2d. May 1786
            
          

          Mr. Alsop of this city, whom you must
            recollect as a delegate from this State to congress in 1775 & 1776, and whose
            daughter I have lately married, requests me to ask your Opinion, whether a Refugee,
            whose Estate has been confiscated here, and to an amount exceeding that of his Debts,
            can by the British laws, or the Treaty of peace between G. Britain & the united
            States of america, be compelled by Process in the British courts to pay a Debt due to an
            american Citizen, anticedent to the late war? the Determination of this question is of
            some importance to Mr. Alsop, and indeed to many others of
            our Countrymen—
          It has been objected against such recovery that the confiscated
            Estates of the Refugees being by the act of confiscation liable to, or by subsequent
            laws charged with, the payment of their Debts, in all cases where the confiscated Estate
            equalled the amount of the Debts of any Refugee, that there the State to whose use the
            Estates confiscated inured, took upon itself to pay the Debts, and the Refugee was
            discharged—and being discharged by an american law, the treaty could not affect them, for no Debt was due from them—How far these
            objections are founded, is submitted to your good Judgment—If the Estate of a Refugee
            escaped confiscation, his american Debts must be paid under the Treaty—So if the
            confiscated Estate is insufficient to pay the whole of his Debts, the Deficiency is in
            like manner recoverable—How then is it in the principal case?
          Will you have the Goodness to examine this question, and oblige
              Mr. Alsop, & myself with your Opinion—
          With the highest Respect, I have the Honor to be D. Sir your obt & very Hble[expansion sign] Servt.
          
            
              Rufus King
            
          
        